     Case 3:20-cv-00071-MMD-CLB Document 17 Filed 02/08/21 Page 1 of 2


1

2

3                                UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     PEDRO GARCIA,                                     Case No. 3:20-cv-00071-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      C/O DAVIS, et al.,
9
                                  Defendants.
10

11

12
     I.     DISCUSSION
13
            The last mail sent to Plaintiff was returned as undeliverable (ECF No. 16).
14
     Accordingly, it appears Plaintiff is no longer at the address listed with the Court.
15
     According to the Nevada Department of Corrections (NDOC) inmate database and the
16
     returned mail, it appears that Plaintiff is now incarcerated at Ely State Prison.
17
            The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se
18
     party must immediately file with the court written notification of any change of mailing
19
     address, email address, telephone number, or facsimile number. Failure to comply with
20
     this rule may result in the dismissal of the action, entry of default judgment, or other
21
     sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. The Court previously
22
     notified Plaintiff that he must immediately file with the Court written notification of any
23
     change of address. ECF No. 2.
24
            The Court grants Plaintiff 30 days from the date of entry of this order to file his
25
     updated address with this Court. If Plaintiff does not update the Court with his current
26
     address within 30 days from the date of entry of this order, this case will be subject to
27
     dismissal with prejudice.
28
     Case 3:20-cv-00071-MMD-CLB Document 17 Filed 02/08/21 Page 2 of 2


1    II.    CONCLUSION

2           For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

3    address with the Court within 30 days from the date of this order.

4           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

5    this case will be subject to dismissal with prejudice.

6           IT IS FURTHER ORDERED that the Clerk of the Court shall send a courtesy copy

7    of this order, the screening order (ECF No. 14) and the complaint (ECF No. 15) to Plaintiff

8    at Ely State Prison, PO Box 1989, Ely, Nevada 89301.

9           DATED THIS 8th day of February 2021.

10

11
                                                                            ___
12                                             UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                  2
